Mobley, Presiding Justice.
This appeal is from an order holding the appellant in contempt for failure to pay alimony. The case was docketed in this court on February 5, 1971. The enumeration of errors was filed on March 4, 1971. Since the appellant has failed to comply with the rule of this court requiring that the enumeration of errors be filed within 20 days from the docketing of the case, and no providential cause has been shown for such failure, the appeal is deemed not to be completed and must be dismissed. Pitts v. Youngblood, 226 Ga. 564 (176 SE2d 58); Orr v. Smith, 226 Ga. 592 (176 SE2d 92); Hodges v. State, 227 Ga. 18 (178 SE2d 858).

Appeal dismissed.


All the Justices concur.

Submitted April 14, 1971
Decided April 22, 1971.
Margaret Hopkins, James R. Venable, H. G. McBrayer, Jr., for appellant.